Citation Nr: 1434204	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraines (migraine disorder).

2.  Entitlement to service connection for gastroesophageal reflux disease and gastritis (stomach disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1977 to 
July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening previously denied claims for service connection for a stomach disorder and service connection for a migraine disorder.  

In November 2011, the Board reopened the claims based on the receipt of new and material evidence and remanded the claims for additional development.  At this time, the Board also highlighted that there was no outstanding request for a hearing.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's migraine disorder is attributable to service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's stomach disorder, under the diagnosis of gastroesophageal reflux disease (GERD), is attributable to service.


CONCLUSIONS OF LAW

1.  Service connection for a migraine disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for a stomach disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2011, the Board remanded the reopened claims for additional development.  Based on this development, the Board grants entitlement to service connection for a migraine disorder and a stomach disorder.  As the Board grants the sought benefits, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The November 2011 Board remand discussed the underlying factual background of this appeal and it is unnecessary to summarize this information in full again.  In part, however, the Board found that a prior May 2009 VA examination was inadequate.  Based on this finding, the Board remanded to obtain an additional examination.  The Board further directed that the examiner take as credible the Veteran's account of headaches and gastroenteritis and diarrhea in service.

In the December 2011 VA examination, the examiner provided positive opinions.  The examiner diagnosed the Veteran as having migraines and GERD and indicated the year of onset of these disabilities was during active service (1986 and 1989, respectively).  In the examiner's rationales supporting the positive opinions, the examiner noted that these disabilities are not listed in the VA medical records problem lists and made additional extraneous comments regarding other stomach diagnoses.

In the Board's judgment, the lack of diagnoses in post-service VA treatment records and discussion of other possible stomach disabilities does not bring into question the positive opinions provided by this examination.  In short, the examiner was tasked with providing an opinion regarding etiologies of these two disabilities and the examiner indicated onset in service and provided positive opinions.  Further, the only other opinions of records are contained in the May 2009 VA examination, but for the reasons laid out in the November 2011 Board remand, this opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for a migraine disorder and a stomach disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for a migraine disorder is granted.

Service connection for a stomach disorder is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


